Exhibit 10.3 NEITHER THE ISSUANCE AND SALE OF THIS WARRANT NOR THE SECURITIES INTO WHICH THIS WARRANT IS EXERCISABLE (COLLECTIVELY, THE “SECURITIES”) HAVE BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) , OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECU RITIES UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS , OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER ), IN A GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS . NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. Right to Purchase [●] shares of Common Stock of Comarco, Inc. (subject to adjustment as provided herein) COMMON STOCK PURCHASE WARRANT No.[●] Issue Date: [●], 20[●] COMARCO, Inc. , a corporation incorporated under the laws of the State of California (together with any corporation which shall succeed or assume its obligations, the “ Company ”), hereby certifies that, for value received, [●] , with an address at [●] , or its successors, representatives and permitted assigns (collectively, “ Holder ”), is entitled, subject to the terms set forth below, to purchase from the Company at any time after the Issue Date until 5:00 p.m. Eastern Time on [●]
